Title: To Thomas Jefferson from James Cheetham, 30 May 1803
From: Cheetham, James
To: Jefferson, Thomas


          
            Sir
                     
            New-York 30th May 1803.
          
          Agreeably to your request I have kept for you and have now bound in blue boards, a file of the “Watch Tower” for the year ending in May 1803: will you be so obliging as to inform me by what Conveyance you wish it to be transmitted?
          We are blest, sir, with an unusual degree of tranquillity; little of party spirit is to be seen in this City, except among those who on account of a Certain Controversy will neither wholly withdraw from, nor Cordially unite with, us. These, although few in number, are exceedingly rancorous: they Cannot, however, do us essential injury.
          In the Assembly of this State the federal party will Certainly not have more, and in all probability they will have less than 15: the whole number is 100. In the senate their whole number will not exceed Six: the Senate Consists of 32.
          If that wisdom which has hither to characterized your administration shall be Continued unto us, the federal party Can have no hopes of re-ascending to power. The reduction of our taxes and the diminution of the public debt, are arguments which the worst reasoner in the union Can Justly appreciate.
          With very great respect I am, Sir, Your obt servt.
          
            James Cheetham
          
        